___________

                           No. 96-1266
                           ___________

Kay Lillian Carolan, as trustee *
for the next of kin of Robert   *
Joseph Carolan, decedent,       *
                                *
          Plaintiff-Appellant, *
                                * Appeal from the United States
     v.                         * District Court for the
                                * District of Minnesota.
J.I. Case Company,              *
                                *
          Defendant-Appellee.   *
                           ___________

                  Submitted:   November 18, 1996

                      Filed: December 9, 1996
                           ___________

Before FAGG, LAY, and HANSEN, Circuit Judges.

                           ___________

LAY, Circuit Judge.


     On October 4, 1991, Robert Carolan was killed while operating
a J.I. Case tractor. He was crushed between his tractor and a disk
implement that he was in the process of disconnecting. There were
no eyewitnesses to the accident. Apparently, while disconnecting
the disk, he removed a hydraulic cylinder from the disk and placed
it on the left side of the tractor near the operator's seat. At
some point the decedent pressed the cylinder, which in turn engaged
the hand clutch lever located on the left side of the operator's
seat causing the tractor to move backward and crush him.


     Kay Carolan, as trustee for her husband's estate, sued J.I.
Case (Case) alleging that Case had defectively designed the tractor
by failing to properly guard the hand clutch lever. She alleged
that her husband's death occurred when he placed the hydraulic
cylinder on the back of the tractor and inadvertently contacted the
hand clutch, which allowed the tractor to roll backward and crush
him. Case asserted that there was no design defect and that the
cause of the accident was the decedent's own negligence.


     The case was submitted to the jury by special verdict. In the
first special verdict question, the jury was asked whether Case was
negligent in its design of the Model 930 tractor.         The jury
answered "no" and this ended its deliberations. Thereafter, the
district court1 entered judgment for Case. The plaintiff filed a
motion for a new trial, arguing that several alleged evidentiary
errors deprived her of a fair trial. The district court denied the
motion, holding that the evidence fully supported the jury's
verdict, and rejected Carolan's evidentiary challenges.         Kay
Carolan, as trustee of the estate, appeals from this denial.


     On appeal, Carolan challenges the admission of testimony from
several of Case's witnesses.      First, she argues that certain
testimony from Case's expert regarding the decedent's actions and
the cause of the accident should have been excluded because this
testimony exceeded the scope of the expert's report disclosed under
Fed. R. Civ. P. 26. She also claims that the testimony was without
foundation or scientific reliability. Second, she asserts that the
admission of testimony regarding an absence of other similar
accidents was reversible error because it was without foundation
and it prejudiced her by implying that the decedent must have
intentionally engaged the clutch lever. Finally, Carolan contends
that the admission of testimony from two of Case's witnesses
regarding the cause of the accident was reversible error because it
constituted improper lay witness opinion testimony and was without
foundation.


     Generally, we review admissions or exclusions of testimony by


      1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.

                               -2-
the district court for an abuse of discretion. Clarkson v.
Townsend, 790 F.2d 676, 677 (8th Cir. 1986) (per curiam).        A
district court's denial of a new trial motion will not be reversed
unless that decision constitutes an abuse of discretion or a new
trial is needed to prevent a miscarriage of justice. Farmland
Indus., Inc. v. Morrison-Quirk Grain, 54 F.3d 478, 483 (8th Cir.
1995). Additionally, we will not reverse a judgment if we find
that any alleged error was harmless. See Fed.R.Civ.P. 61. All of
the testimony that plaintiff alleges should have been excluded
speaks to the question of how the accident was caused. The jury,
however, found that there was no design defect and did not reach
the special verdict question regarding causation. Therefore, we
hold that any error in the admission of the challenged testimony
was harmless.2 See Clarkson, 790 F.2d at 678 (holding that any
error in the admission of evidence regarding damages was harmless
because the jury found for the appellee on the question of
liability). Plaintiff claims that the evidence relating to the
possible intentional conduct of the decedent prejudiced the jury in
its finding of no design defect. We disagree. The issue of design
defect   was   totally  independent   of   whether   the   decedent
inadvertently or intentionally engaged the clutch lever.        The
experts' conclusions regarding the design defect question, although
conflicting, were expressly independent of their conclusions as to
how the accident happened. The jury's finding of no design defect,
which is not challenged on appeal, obviates further discussion of
Carolan's claims.




      2
       We express no opinion as to whether the district court's
rulings regarding the admission of the challenged testimony were
correct.

                               -3-
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -4-